Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered. 

Status of the Claims
Pursuant to the amendment dated 01/25/2022, claims 1, 3, 6, 7, 21, and 22 have been cancelled.  Claims 5, 16 and 17 had been cancelled previously. Claims 2, 4, 8-15, 18-20, and 23 are pending.  Claims 6-13 and 19-20 stand withdrawn without traverse.  
Claims 2, 4, 14, 15, 18, and 23 are under current examination.
All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 14, 15, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Loupenok (US 2013/0005774; publication date: 01/03/2013), as evidenced by Science Direct (Hydrocortisone Butyrate, citing Minigh in xPharm: The Comprehensive Pharmacology Reference, 2008).

Loupenok discloses an oil-in-water (abstract) submicron emulsion (table 5 following para 0227), comprising mineral oil, propylene glycol, water, and ceteareth 12.  The instant specification states “Ceteareth-12 (HLB=13.5) may also be used as hydrophilic surfactant”, therefore the examiner considers this surfactant to have an HLB value greater than 10 and to be miscible both with water and with the at least one hydroxyl containing organic solvent, noting that propylene glycol is a both a preferred and exemplified hydroxyl containing organic solvent according to the invention (see instant specification at 000170, 000137, and 000176 as well as 000147).  Ceteareth-12 is the only surfactant in Loupenok’s composition.
With regard to claims 2, 14, and 23, while Loupenok does not exemplify hydrocortisone butyrate; however, this substance is practically insoluble in water (ScienceDirect: page 2) and listed as a corticosteroid suitable for the formulation (0075).  
With regard to the limitation of instant claim 2 requiring the composition to contain a single active pharmaceutical ingredient, the example composition contains two active ingredients; however, Loupenok discloses the following: 

    PNG
    media_image1.png
    224
    311
    media_image1.png
    Greyscale

The examiner interprets the phrase “or mixtures thereof” to indicate that any one of the actives may be formulated by itself.  Similarly, Loupenok states “the compositions may comprise more than one pharmaceutically active agent, salt or derivative thereof”.  The phrase “may comprise” indicates that the composition may also comprise only one pharmaceutical agent.  Finally, the examiner notes that Loupenok describes the active ingredients as an embodiment, and does not state anywhere in the document that two or more actives are required for the invention to be operational.  One having ordinary skill in the art would recognize Loupenok’s composition to be suitable to delivery any single active agent disclosed therein.  
With regard to the limitation of claim 2 requiring sorbic acid or a slat thereof to be absent from the instant invention, sorbic acid and potassium sorbate are disclosed as one choice for a preservative (0112).  It would have been prima facie obvious to use any of the other preservatives disclosed as suitable by Loupenok because Loupenok discloses them to be suitable for their invention (see MPEP 2144.07) and because Loupenok discloses these substances for the same purpose (see MPEP 2144.06).  
With regard to claim 4, the composition is a foam (title of Table 5) and the form is formed by the effect of a propellant (see last line of Table 5). 
With regard to claim 15, the particle size of each example is not disclosed; however, Loupenok discloses that the particle size of the oil droplets is about 100 nm (0118) and, while the size of the particle after storage at 40C for 8 weeks is not specifically disclosed, the composition has excellent physical stability (0045).  
With regard to claim 18, the pH of other example compositions is adjusted to a range of 4.70 to 5.50 (step 6 of the protocol following 0168).  Thus, one having ordinary skill in the art would understand that this pH range is the target for embodiments of the invention.  

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.

On pages 9-10, Applicant describes benefits of the instant invention, reproduces the example from table 1 of the specification and cites tables 2, 3, and 5 as showing that the claimed formulation displays excellent chemical stability for up to eight weeks under different storage temperatures and under accelerated degradation conditions.  Applicant also cites table 6 and figures 6-9 as showing that the instant invention displays excellent physical stability.  
The examiner has previously referred Applicant to MPEP 716.02(b), which describes the burden on Applicant to overcome an obviousness rejection with a persuasive showing of unexpected results (page 17 of the Office action mailed 08/25/2022).  See further discussion below.

On page 10, Applicant argues that Loupenok’s table 5 does not render obvious the instant claims because the composition disclosed therein contains tazarotene and clobetasol propionate whereas the present claims are directed to compositions containing hydrocortisones.
The amendment to the claims requiring that the composition contain a single agent that is a hydrocortisone, or an ester and/or a salt thereof has been addressed in the rejection above.  

On pages 10-11, Applicant argues that a skilled person would not expect that the formulation of table 5 would be appropriate for producing a high stability formulation of hydrocortisone, ester, or salt thereof.
Insomuch as Applicant is arguing that one having ordinary skill in the art would not have expected the high stability formulation observed by Applicant, please see further discussion below regarding the burden on Applicant to overcome an obviousness rejection with a persuasive showing of unexpected results.  

On page 11, Applicant argues that none of the examples of Loupenok include a hydrocortisone and Loupenok does not provide meaningful guidance to a skilled person as to how to prepare a formulation of hydrocortisone with high chemical and physical stability. 
In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Insomuch as Applicant is arguing that Luopenok does not provide guidance as to how to achieve Applicant’s allegedly unexpected result, please see full discussion below. 

On page 11, Applicant argues that the claimed composition provides unexpectedly advantageous properties citing the declaration of Dr. Roughan as showing the inclusion of sorbic acid in hydrocortisone butyrate formulations leads to chemical instability.  Applicant describes data contained in the declaration.
Please see the ensuing response to declaration section:

Response to Declaration: 
On pages 2-4, Declarant describes the results of an experiment evaluating the stability of hydrocortisone butyrate after 1 month of storage under accelerated degradation conditions at 40 C.  The composition evaluated showed 77.2% of the hydrocortisone butyrate remains present after storage at 40C for 1 month.  The evaluated composition is:

    PNG
    media_image2.png
    199
    351
    media_image2.png
    Greyscale

Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
As an initial matter, no side-by-side comparison to the closest prior art has been presented.  The closest prior art is Luopenok, and it is unclear how the composition containing sorbic acid that was evaluated in the declaration relates to Luopenok’s compositions.  It is not the same as the example composition cited in the rejection by the examiner as it uses two surfactants that are both different than the single surfactant used by Luopenok in table 5.  No explanation has been provided as to how the tested composition is meant to represent Luopenok’s invention.  Additionally, Applicant compares data obtained in an experiment carried out for the declaration with data reported in the specification, not collected on the same date.  It is essential that a side-by-side comparison to the closest prior art be carried out where samples are generated and tested at the same times such that day to day variability of laboratory conditions does not cause an artifactual difference in the results.  
Importantly, the data are not commensurate in scope with the claims.  The claims recite open language in the transitional phrase and therefore embrace compositions containing any substance other than sorbic acid or a salt thereof, so long as the claimed hydrocortisone, oil, water, hydroxyl containing organic solvent, and single surfactant having HLB greater than about 10 are present.  The scope of the claims is enormous in terms of the identity of the surfactants, oils, solvents, and any other substances that may be present.  Merely demonstrating that the stability of hydrocortisone butyrate is greater in a single composition containing the specific substances water, citric acid, sodium citrate, disodium EDTA, oleth-10, light mineral oil, butylated hydroxytoluene, benzyl alcohol, hydrocortisone butyrate, propylene glycol, and glycerine (table 1 of the instant specification) fails to establish that any unexpected result would construe across the enormous scope of all compositions lacking sorbic acid or potassium sorbate and containing any oil, any hydroxyl containing organic crystalline solvent, any hydrophilic surfactant having HLB greater than 10, and water.  Applicant also fails to disclose the identity of the degradation reaction/products of hydrocortisone butyrate and therefore, the examiner cannot evaluate whether or not the stability issues affecting hydrocortisone butyrate would construe across the scope of the phrase “hydrocortisone, or an ester and/or salt thereof” recited in claim 2 (for example if the degradation reaction is de-esterification, the improvement in stability would not be relevant to hydrocortisone itself) or whether or not the reported improvement in stability would expected or unexpected.   Similarly, the pH of the composition evaluated for the declaration is not reported.  As esters are sensitive to acidic and basic conditions, this information in relevant in evaluating the expected nature of the results.  
Finally, the examiner notes that no mention is made of the essential relationship between absence of sorbic acid and hydrocortisone butyrate stability in the Application as filed.  Instead, sorbic acid is listed as a suitable preservative for compositions according to the instant invention (see instant specification para 000158).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4, 14, 15, 18, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,298,515 in view of Dow et al. (US 6,387,383; issue date: 05/04/2002).   

Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims render obvious the instant claims.
Inter alia, the claims of the ‘515 patent embrace an oil in water emulsion comprising a water phase and an oil phase, an emulsifier, an organic cosolvent that may be propylene glycol (i.e. a hydroxyl containing organic solvent), and a propellant that causes a foam to be released when the composition is released from a pressurized container.  The claims of the ‘515 patent embrace the pharmaceutically active ingredient vitamin A, or vitamin A analogues.  The claims of the ‘515 patent embrace emulsifiers that have high HLB such as polyoxyethylene ethers of fatty alcohols; these emulsifiers have HLB values overlapping with the range recited in the instant claims (see MPEP 2144.05).  With regard to the limitation of instant claim 1 requiring the composition to be a submicron emulsion, although the droplet size of the claimed emulsions is not recited in the claims, the examiner considers the inventions embraced by the ‘515 patent to embrace submicron emulsions as this is listed as an accomplishment of this invention: see col 19, lines 14-23 of the ‘515 patent.  With regard to the limitation of instant claim 1 requiring that the at least one surfactant be miscible with water and the at least one hydroxyl containing organic solvent, as the objective of the inventions embraced by the ‘515 patent is to solubilize a non-water soluble active in an emulsion, the examiner considers it a matter of routine to test substances (i.e. the surfactants and solvents) having different solubility properties in order to achieve this end.  As such, the examiner does not consider the functional language recited in claim 1 to patentably define over the ‘515 patent.  
With regard to claim 2, the broadest claims of the ‘515 patent recite “an emulsifier” thus, the claims are considered to embrace embodiments having a single surfactant.
The ‘515 claims are directed towards compositions for treating acne; however the claims do not recite that the composition contains a hydrocortisone, or an ester and/or salt thereof as required by claim 2, or specifically hydrocortisone butyrate as required by claim  23.  
Dow discloses that hydrocortisone butyrate is known to be useful for treating acne (col 4, lines 1-5).  
It would have been prima facie obvious to use hydrocortisone butyrate in the anti-acne composition embraced by the claims of the ‘515 patent because this substance was known for the same purpose and can replace a retinoid (i.e. vitamin A; col 4, lines 1-5).  See MPEP 2144.06.  
With regard to claim 14, the active is soluble in the solvent (see claim 4 of the ‘515 patent).
With regard to instant claim 15, the recited properties are considered inherent in the compositions embraced by the ‘515 patent because all structural limitations are taught by the claims of the ‘515 patent. Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  Moreover, the active agent appears to have diminished by only about 2% at the 8 week time point when stored at 40ºC (from about 0.00505 to 0.00495) in the graphs presented in fig. 5 B, drawing sheet 5 in the ‘515 patent.  In the alternative, claim 15 is considered prima facie obvious because one having ordinary skill in the art would be motivated to generate a composition having stable properties in terms of drug degradation and nanoparticle size.  The ‘515 and patent indicates that the disclosed method provides for stable emulsions (col 19, lines 12-21: the exclusion of propylene glycol from the initial water/oil mixing appears to allow the surfactants to pack into a microemulsion structure and with the assistance of temperature manipulation, to fix in place).  
With regard to claim 18, the ‘515 patent embraces compositions having pH from about 4 to about 9.  This range overlaps with the range in pH required by the instant claims (see MPEP 2144.05).  

Claims 2, 4, 14, 15, 18, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 8,629,128. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims render obvious the instant claims.
Inter alia, the claims of the ‘128 patent embrace an oil in water emulsion comprising a water phase and an oil phase, an emulsifier, an organic cosolvent that may be propylene glycol (i.e. a hydroxyl containing organic solvent), and a propellant that causes a foam to be released when the composition is released from a pressurized container.  The claims of the ‘128 patent embrace the pharmaceutical active ingredient calcipotriene, and may further comprise a corticosteroid.  The ‘128 specification indicates that the term “corticosteroid” embraces hydrocortisone butyrate (see col 4, lines 32-33 of the ‘128 specification).  The claims of the ‘128 patent require the surfactant to have an HLB of from about 9 - 14 (see claim 26 of the ‘128 patent).  This range in HLB overlaps with the range recited in the instant claims (see MPEP 2144.05).  With regard to the limitation of instant claim 1 requiring the composition to be a submicron emulsion, although the droplet size of the claimed emulsions is not recited in the claims, the examiner considers the inventions embraced by the ‘128 patent to embrace submicron emulsions as this is listed as an accomplishment of these inventions: see col 19, lines 12-21 of the ‘128 patent.  With regard to the limitation of instant claim 1 requiring that the at least one surfactant be miscible with water and the at least one hydroxyl containing organic solvent, as the objective of the inventions embraced by the ‘128 patent is to solubilize a non-water soluble active in an emulsion, the examiner considers it a matter of routine to test substances (i.e. the surfactants and solvents) having different solubility properties in order to achieve this end.  As such, the examiner does not consider the functional language recited in claim 1 to patentably define over the ‘128 patent.  
With regard to claim 2, the broadest claims of the ‘128 patent recite “an emulsifier” thus, the claims are considered to embrace embodiments having a single surfactant.
With regard to the limitation of instant claim 2 requiring the composition contain a single pharmaceutical ingredient which is a hydrocortisone, or an ester and/or salt thereof, as noted above, the claims of the ‘128 patent recite that the composition contains calcipotriene and also contains hydrocortisone butyrate.  The examiner does not consider the limitation requiring the hydrocortisone or ester or salt thereof to be the only pharmaceutically active agent because one having ordinary skill in the art would have predicted that the composition according to the ‘128 claims, but lacking calcipotriene, would remain effective and suitable for delivery hydrocortisone butyrate.  
With regard to claim 14, the active is soluble in the solvent (see claim 2 of the ‘128 patent); the claims of the ‘128 patent embrace vitamin D (calcipotriene) and corticosteroids.  
With regard to instant claim 15, the recited properties are considered inherent in the compositions embraced by the ‘128 patent because all structural limitations are taught by the claims of the ‘128 patent. Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  Moreover, the active agent appears to have diminished by only about 2% at the 8 week time point when stored at 40ºC (from about 0.00505 to 0.00495) in the graphs presented in fig. 5 B, drawing sheet 5 in both patents.  In the alternative, claim 15 is considered prima facie obvious because one having ordinary skill in the art would be motivated to generate a composition having stable properties in terms of drug degradation and nanoparticle size.  The ‘128 patent indicates that the disclosed method provides for stable emulsions (col 19, lines 12-21: the exclusion of propylene glycol from the initial water/oil mixing appears to allow the surfactants to pack into a microemulsion structure and with the assistance of temperature manipulation, to fix in place).  
With regard to claim 18, the ‘128 patent embraces compositions having pH from about 4 to about 9.  This range overlaps with the range in pH required by the instant claims (see MPEP 2144.05).  

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
On pages 15 and 16, Applicant argues that in view of the amendment to the claims, the double patenting rejections over the ‘515 and ‘128 patents should be withdrawn.  Applicant’s arguments are not persuasive for the reasons detailed in the response to arguments section following the rejection of the claims under 35 US 103 over Buchta I (‘128 patent) and Buchta II (‘515 patent), below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 14, 15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buchta et al. (US 8,298,515; issue date: 10/13/2012; of record) in view of Dow et al. (US 6,387,383; issue date 05/04/2002).  

Claims 2, 4, 14, 15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buchta et al. (US 8,629,128; issue date: 01/14/2014; of record).

The claims are rejected under 35 USC 103 as being obvious over the prior art noted in the rejection statements supra exactly as set forth in the double patenting rejections above.  

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 

On page 13, Applicant argues that Buchta II teaches a composition containing vitamins whereas the instant claims require a single active ingredient which is hydrocortisone, a salt or ester thereof, which is a chemically distinct substance from vitamins.  
As set forth in the rejection above, it would have been obvious to substitute hydrocortisone for the vitamins disclosed by Buchta because they were both known for the same purpose, treating acne, as of the effective filing date of the instant invention.  

On pages 13-14, Applicant argues that one having ordinary skill in the art would not be motivated by the prior art references cited in the Office action to arrive at the presently claimed invention, rather such a skilled person would arrive at complex formulations containing multiple different types of surfactants, including C16-18 alcohols, and polyoxyethylene fatty alcohol ethers, as taught by Buchta I, for example.  
As an initial matter, the examples of Buchta do not appear to be dramatically more complex in their ingredients than the instant examples and the claims do not exclude anything other than that the composition may only contain one surfactant.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The examiner considers the instant claims to read on the broader disclosure of Buchta, as each element of the claims is taught therein, other than the species hydrocortisone butyrate, which is not expressly claimed by Buchta (‘515 patent).
With regard to Applicant’s argument that Buchta would lead one having ordinary skill to compositions containing multiple surfactants, see MPEP 2123, which states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

On page 14, Applicant asserts that Dow fails to teach all the claimed elements.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed.                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617